Title: To Thomas Jefferson from James Monroe, 9 January 1801
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Richmond 9. Jany. 1801.

I recd. sometime since a letter from P. Carr intimating a desire to act as yr. private Secry. in case you were elected President, provided you were willing to accept his service, approved it as an eligible measure on his part, and other circumstances suited. I declined writing you on the subject in expectation of seeing him first and dissuading him from it, from a persuasion as he has a family it wod. not suit him; but being detaind longer from Albemarle than I expected, and knowing that many applications will be made you from every quarter, I  have thought it best to communicate what he has intimated on the subject. I sit out in the morning for Albemarle where I shall see him, and on my return which will be on thursday next, will inform you what passes between us respecting it. very sincerely
I am your friend & servant

Jas. Monroe

